Campbell, J.
Relator, as tinder-sheriff of Mecosta county y asks a mandamus to compel the allowance of part of an account rejected by respondents. It is not claimed that the whole bill was not considered, but the complaint is of the rejection of some items, and the deduction of some moneys previously paid to him from the amount otherwise due and recognized. It is also claimed that some charges and restatements were made after he had been heard, and without an opportunity for further hearing.
' This last suggestion is not in our view admissible. It appears that relator had an opportunity of being heard, and was heard upon his whole' claim. It does not appear that any testimony was afterwards submitted against him. We cannot, therefore, hold that he was deprived of the opportunity of showing any right which he had, and the supervisors cannot be restrained as to their methods of business' which shut out no such opportunity.
The excluded items called to our notice are a charge of ten cents per mile for bringing back certain goods on a search-warrant, (a similar amount having been allowed for service of the writ and travelling to the place of service, 93 miles,) and a further series of charges for a daily allowance of $2.50 for attending court.
As no statute has been palled to our attention by relator,, fixing charges for such services as were rendered in regard to removing the goods in question, we assume that our diligence will not find any. In the absence of a statute the board .cannot be compelled to make the allowance claimed.
In the case of the charges for attendance on the court the record does not show that any court certificate or other determination of the fact of relator’s attendance was produced. It further appears that the board looked into the facts and did not think the services had been rendered as claimed, or at any rate had been fully rendered. The relator’s petition contains no such averment. W e cannot hold the supervisors in fault without a distinct showing of something which they had no right to determine as they did. We cannot tell from this record that any particular charges have *343been improperly thrown out. They certainly had a right —as the record stands — to inquire into the facts.
But it is proper to refer to one consideration that apparently entered into the action of the board. They point out that in one case where a charge was made for attendance, relator was earning money for services of a different nature incompatible with such attendance. While it may be true that an officer will not be held to lose his per diem by not being for every moment of the day in court or doing business relating to the session, yet we do not think the statute was designed to pay sheriffs or deputies when their attendance is merely colorable, and when in fact they are occupied most of the time elsewhere. There has been much abuse practiced in making constructive charges, and we do not think supei’visors can be censured for scrutinizing such charges with some care. Every reasonable allowance should be made for services which have been substantially, though not literally, performed. But this is all that should be exacted. And when the court itself does not certify to the officer’s attendance in court, the facts must be open to inquiry.
The principal dispute arises out of a peculiar practice, by which the supervisors provided that the sheriff might draw periodically from the county treasurer the amount of his actual expenses, leaving the rest of his account for future audit. A considerable sum was so drawn, but tlie board, when the accounts were finally audited, refused to allow credit for some of these expenses and deducted the treasurer’s payments to that extent from what would otherwise have been coming to relator.
We think their course was proper. The board of supervisors have no right to delegate the auditing of accounts to the treasurer, and we do not suppose they meant to. They certainly ran some risk in allowing moneys to be drawn in advance of credit, but they probably understood that under the restrictions imposed there would be no ultimate overdraft. It was their duty before balancing the accounts, to see that relator received no more than was justly receivable. *344It is not now shown that the moneys charged back were for services or outlays which they could not question.
We think no case is made out for a mandamus, and it must be denied with costs.
The other Justices concurred.